Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, “ASME” is indefinite as standards are subject to change with time.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 4-7, 13-15 and 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuller.
	Wuller discloses a filter backwash system comprising a pressure vessel (26) having a cylindrical upper section with an inlet for receiving pressurized backwash liquid (28) and a conical middle section leading to a smaller lower section (60) for solids collection, as claimed.
	With respect to claim 7, it is submitted that a liquid-solids interface will form inherently in the lower section. See especially the discussion of the sensor (68). With respect to claim 13, the closure member (40) provides such an unrestricted gravity discharge. With respect to claim 15, it is submitted that the solids content will always be between 0 and 100%.
5.	Claim(s) 3, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuller.
	With respect to claims 3 and 19, it is submitted that the relative volumes are obvious, as the devices may be made in any desired size, and the sedimentation tank is configured to take the entire backwash at one time. With respect to claims 16 and 17, it is submitted that the solids content may obviously vary with operation and therefore fails to patentably distinguish over the prior art.
6.	Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuller in view of Fleming.
	Claim 8 recites drain nozzles in both the middle and lower sections. Claims 9 and 10 further recite porous insert members, while claims 11 and 12 further recite porous internal walls. Wuller discloses a drain nozzle (66) only in the lower section, with a screen insert (62) for inhibiting solids. It is known to provide a drain in the middle section of a similar separator as exemplified by Fleming (f), with porous internal walls for separating the solids from the drained liquid (G, H). It would therefore have been obvious for one skilled in the art to provide a drain in the middle section of Wuller, to assist in draining from any remaining solids. It is further submitted that the internal walls also form an insert, and that such internal walls would have been an obvious alternative configuration for the screen insert of Wuller, performing the same function as the screen insert disclosed.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Weiss, Gazda, Hellmann, Mail, Tolman, Garbo, Witek, Walker, Beggs and Mullis.
	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778